                                                                 l~T:'-,DC ~'D1\1Y
                                                                 I DOCUr1RNT
                                                                 i   --::LECTR0N!CALL Y FILED
                                                                     v·'   r /-'.
UNITED STATES DISTRJCT COURT                                          .    ~   ;·r•- - --+----r-- -
SOUTHERN DISTRJCT OF NEW YORK
SUMMERS LABO RATORJES, INC.,
               Petitioner,                         19-CV-2754 (AT) (BCM)
       -against-                                  ORDER
SHIONOGI INC.,
               Respondent.

BARBARA MOSES, United States Magistrate Judge.

        The above-referenced action has been referred to Magistrate Judge Barbara Moses for
resolution of petitioner's motion for attorneys' fees filed on February 21, 2020. (Dkt. No. 41.)

       Respondent shall file its response to petitioner's motion no later than March 6, 2020, in
compliance with Moses Indiv. Prac. §§ 2(±)-(h). Petitioner's reply, if any, shall be filed no later
than March 13, 2020.

Dated: New York, New York
       February 24, 2020
                                             SO ORDERED.




                                             United States Magistrate Judge
